PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,702,275
Issue Date: 2020 Jul 7
Application No. 12/372,854
Filing or 371(c) Date: 18 Feb 2009
Attorney Docket No. 054USO 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR § 1.705(b)” filed November 9, 2020, requesting that the Office correct the patent term adjustment (PTA) from 1159 days to 1304 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On July 7, 2020, the Office determined that patentee was entitled to 1159 days of PTA. 

On Monday, November 9, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 1304 days, with a two (2) month extension of time.

DECISION

Upon review, the Office finds that patentee is entitled to 1304 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(8) for the filing of a supplemental reply or other paper filed after a reply has been filed.

 “A” Delay
 
The Office has determined that the period of “A” delay is 1212 days.

The Office finds that “A” delay includes the following period(s):
A period of 393 days under 37 CFR 1.703(a)(1), beginning April 19, 2010, the day after the date that is fourteen months after the date the application was filed, and ending May 
A period of 676 days under 37 CFR 1.703(a)(2), beginning June 15, 2012, the day after the date that is four months after the date a response was filed, and ending April 21, 2014, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;
A period of 135 days under 37 CFR 1.703(a)(2), beginning March 15, 2015, the day after the date that is four months after the date a response was filed, and ending July 27, 2015, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;
A period of 6 days under 37 CFR 1.703(a)(2), beginning December 15, 2017, the day after the date that is four months after the date a response was filed, and ending December 20, 2017, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;
A period of 2 days under 37 CFR 1.703(a)(2), beginning June 19, 2019, the day after the date that is four months after the date a response was filed, and ending June 20, 2019, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;


The total “A” delay is 1212 (393 + 676 + 135 + 6 + 2) days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 4158 days, which is the number of days beginning February 18, 2009, the date the application was filed, and ending July 7, 2020, the date of patent issuance.

The time consumed by continued examination is 2962 days.  The time consumed by continued examination includes the following periods: 
A period of 2962 days, beginning February 14, 2012 (the filing date of the first RCE) and ending March 24, 2020 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (February 18, 2009) and ending on the date three years after the filing date (February 18, 2012) is 1096 days.

The result of subtracting the time consumed by continued examination (2962 days) from the length of time between the application filing date and issuance (4158 days) is 1196 days, which exceeds three years (1096 days) by 100 days.  Therefore, the period of “B” delay is 100 days. The “B” delay period runs from March 30, 2020 until July 7, 2020, the date the application issued as a patent. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 8 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
The Office accorded a 153-day reduction pursuant to 37 CFR 1.704(c)(8) because patentee filed IDS documents April 16, 2015, 153 days after patentee had filed a reply on November 18, 2014. Patentee asserts that this period of reduction should be 8 days instead of 153 days in view of the decision in Supernus Pharms. Inc., v. Iancu, 913 F.3d 1351, 1353-54 (Fed. Cir. 2019).  The Office has reconsidered this period of reduction. Accordingly, the 153 day period of reduction has been removed from Office records and a reduction of 8 days has been added, which is the period beginning on April 9, 2015, the day after the date the European Patent Office issued a Supplementary European Search Report (SESR) in a counterpart foreign application, citing the documents contained in the IDS, and ending April 16, 2015, with the filing of the IDS. See also Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 84 FR 53090, 091 (Oct. 4, 2019).  


OVERALL PTA CALCULATION

Applicant delay is 15 days.

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
1212 + 100 + 0 – 0 – 8 = 1304 days

Patentee’s Calculation:

1212 + 100 + 0 – 0 – 8 = 1304 days
CONCLUSION

The Office affirms that patentee is entitled to one thousand three hundred four (1304) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 1212 + 100 + 0 – 0 – 8 = 1304 days.  

The fee set forth at 37 CFR 1.18(e) has been received. The extension of time fee has been charged to counsel’s deposit account.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one thousand three hundred four (1304) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination